Citation Nr: 1430049	
Decision Date: 07/02/14    Archive Date: 07/10/14

DOCKET NO.  09-00 797	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida



THE ISSUES

1.  Entitlement to service connection for degenerative disc disease of the lumbar spine, to include as secondary to service-connected disability.

2.  Entitlement to an evaluation greater than 10 percent for the service-connected right knee osteoarthritis.

3.  Entitlement to an evaluation greater than 10 percent for the service-connected left knee osteoarthritis.

4.  Entitlement to an evaluation greater than 10 percent for the service-connected left ankle osteoarthritis with instability.

5.  Entitlement to a total disability rating based on individual unemployability (TDIU) by reason of service-connected disability.


REPRESENTATION

Appellant represented by:	Karl Kazmierczak, Attorney at Law 


ATTORNEY FOR THE BOARD

T. S. Willie, Counsel


INTRODUCTION

The Veteran served on active duty from September 1967 to July 1970.  He served in the Republic of Vietnam and was awarded the Combat Action Ribbon and the Purple Heart Medal.   

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the RO. 

 A December 2008 Statement of the Case (SOC) addressed the issues of service connection for degenerative disc disease of the lumbar spine; an increased evaluation greater than 10 percent for the service-connected left ankle disability; special monthly compensation (SMC ) based on loss of use of a creative organ; and an increased compensable evaluation for the service-connected erectile dysfunction.  

The VA Form 9 submitted in response to the SOC specifically limited the appeal to the matters involving the lumbar spine and left ankle.  Thus, the claims for SMC and involving erectile dysfunction are not deemed to be before the Board on appeal at this time.

The Veteran submitted a Notice of Disagreement regarding an April 2007 denial of service connection for posttraumatic stress disorder (PTSD).  However, in December 2008, the RO granted service connection for PTSD and assigned a 30 percent evaluation, effective on December 4, 2006.  This was a complete grant of the benefit sought (i.e., service connection) and this issue is not for consideration by the Board. 

The issue of an increased rating higher than 30 percent for the service-connected PTSD has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction and refers the matter for appropriate action.  38 C.F.R. § 19.9(b) (2013).

This Board remanded the case for additional development of the record in October 2012.  

The Board notes that it has reviewed the Virtual VA and VBMS paperless claims processing systems and has included evidence pertinent to the appeal in the decision therein.

The issue of entitlement to a TDIU rating is being remanded to the Agency of the Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The currently demonstrated lumbar spine disability manifested by degenerative disc disease is not shown to be due to an event or incident of the Veteran's period of active service, nor is it shown to be caused or aggravated by a service-connected disability.

2.  Neither service-connected disability due to osteoarthritis of  the knee is shown to be productive of a compensable limitation of extension or an actual limitation of motion or a functional loss manifested by flexion being restricted to 30 degrees or less.

3.  The service-connected left ankle osteoarthritis is shown to be manifested by plantar flexion to 35 degrees and dorsiflexion to 10 degrees; marked limitation of motion or an equivalent functional loss is not demonstrated.  



CONCLUSIONS OF LAW

1.  The Veteran's lumbar spine disability manifested by degenerative disc disease is not due to disease or injury that was incurred in or aggravated by active service; nor may arthritis not be presumed to have been incurred therein, nor was it proximately due to or the result of service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2013).

2.  The criteria for the assignment of a rating higher than 10 percent for the service-connected right knee osteoarthritis are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.321, 4.40, 4.45, 4.59, 4.71a including Diagnostic Code 5260-5010.

3.  The criteria for the assignment of a rating higher than 10 percent for the service-connected left knee osteoarthritis are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.321, 4.40, 4.45, 4.59, 4.71a including Diagnostic Code 5260-5010.

4.  The criteria for the assignment of a rating higher than 10 percent for the service-connected left ankle osteoarthritis are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.321, 4.40, 4.45, 4.59, 4.71a including Diagnostic Code 5271.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met with regard to the issue decided herein.  There is no issue as to providing an appropriate application or the completeness of the application.  By correspondence dated in January 2006, September 2006 and December 2006, VA advised the Veteran of the information and evidence needed to substantiate a claim.  

The letters provided notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.  The Veteran was also provided information regarding the assignment of disability ratings and effective dates in correspondence.  

VA has also satisfied its duty to assist.  The claims folder contains service treatment records, VA medical records, VA examinations and identified private medical records.  No additional pertinent records are shown to be available, and the appellant does not argue otherwise.  

For the foregoing reasons, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claim.  No further assistance to the Veteran with the development of evidence is required.  38 U.S.C.A. § 5103A (a) (2); 38 C.F.R. § 3.159(d).  Accordingly, the Board will address the merits of the claim.


SERVICE CONNECTION 

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  

Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection for some chronic diseases, including arthritis, may be granted if manifest to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Secondary service connection may be established for a disability which is proximately due to or the result of service-connected disease or injury. 38 C.F.R. § 3.310(a).  Additional disability resulting from the aggravation of a non-service-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(b).  See Allen v. Brown, 7 Vet. App. 439, 448   (1995) (en banc); see also 38 C.F.R. § 3.310(b).  Section 3.310 was amended effective October 10, 2006, this claim was filed before the amendment, and as such the current version of 38 C.F.R. § 3.310 is inapplicable to the claim on appeal.

The Veteran is seeking service connection for a lumbar spine disability.  To that end, the service treatment records showed complaints and treatment involving the low back from May 1968 to July 1968.  

During this time, the Veteran had full range of motion with no spasm.  Chronic low back pain strain, "degenerative disc" was assessed in May 1968.  The July 1970 separation examination disclosed normal findings for the spine, other musculoskeletal.  

To the extent that the separation examination was negative for findings involving the spine, compensably disabling arthritis is not shown to have been present within one year of his separation from service.  

A careful review of the record shows that the claimed lumbar spine disability was first clinically identified many years after service.  The first objective evidence of back problems was not until 2006 or more than 35 years after service.  The passage of many years between discharge from active service and the medical documentation of a claim disability is a factor that weighs against a claim for service connection.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000). 

Furthermore, during the February 2007 VA examination, it was determined that the Veteran had degenerative disc disease which was diagnosed in 2006.  The examiner also opined that degenerative disc disease was a disorder of advancing age.  

A VA examiner in April 2013 then opined that the Veteran's low back condition was less likely as not caused by or the result of active duty including the documented low back pain during service.  

Based on a review of the medical records, medical literature and clinical experience as a neurologist, the VA examiner reasoned that the Veteran did have a three month period of low back pain in 1968 that was felt to be related to a strain injury, but had no further low back problems in the last two years of service or for 35 years following separation.  

While the X ray studies in May 1968 were reported to show lumbar spine junction narrowing, the examiner found that this would very unlikely be the cause of the back complaints for which he sought medical attention in 2006 as he would have been expected to have had a chronic problem following separation due to such a problem.  

According to the examiner, it was much more likely that the low back condition for which he sought orthopedic treatment in 2006 was the result of age combined with his work in the years following separation from service.   

The Board finds that the medical opinions rendered by the VA examiner are persuasive and assigns them greater probative weight than the lay statements of record.  The opinions were rendered by medical professionals with the expertise to opine on the matter at issue in this case.  

Moreover, the examiners addressed the Veteran's lay assertions and based the opinions on a review of the entire record to include considering his service and post service manifestations.  There is no medical opinion to the contrary.

To the extent that the Veteran asserts that his current back disability is a result of his service-connected bilateral knee and left ankle disabilities, he has not identified or produced any acceptable evidence, medical or otherwise, that would tend to tend to show that his current lumbar spine disability was caused or aggravated by any service-connected disability.  

Rather, the VA examiner in February 2007 stated that degenerative disc disease was a disorder of advancing age and that there was no data to support the cause of degenerative disc disease of his lumbar spine as secondary to the lower extremity knee or ankle disability.    

The VA examiner in April 2013 opined that the claimed low back condition was not caused by, the result of, or aggravated by his service-connected bilateral knee and left ankle disabilities.  

Based on review of the medical records, medical literature and clinical experience, the examiner reasoned that the identified knee and/or ankle problems would not cause or aggravate degenerative disease of the lumbosacral spine and that there was nothing in the literature to support such a nexus.  He found that the low back was a separate condition and was likely caused by his age and work activity over many years since service.  

The medical opinions are persuasive and warrant being assigned greater probative weight.  The opinions were rendered by medical professionals with the expertise to opine on the matter at issue in this case.  

In addition, the examiners addressed the Veteran's contentions and based the opinions on a review of the claims folder as well as a complete physical examination.

In sum, the most probative evidence of record is against a showing that the claimed lumbar spine disability is due to an event or incident of service or otherwise was caused or aggravated by a service-connected disability.  

Hence, on this record, service connection must be denied.  In making this decision the Board notes that the Veteran is competent to report his back problems and the circumstances surrounding their onset.  The Board has also considered the lay statements of record discussing the Veteran's functional limitations caused by his back problems.  

Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the question of the etiology of claimed lumbar spine disability falls outside the realm of common knowledge for a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  Here, the VA medical opinions and normal findings at separation are far more probative.  

The Board has considered the applicability of the benefit-of-the-doubt doctrine; however, to the extent that the preponderance of the evidence is against the claim, that doctrine is not applicable.  38 U.S.C.A. § 5107(b).


RATINGS

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (rating schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be "staged."  Hart v. Mansfield, 21 Vet. App. 505 (2007) (staged ratings are appropriate when the factual findings show distinct period where the service- connected disability exhibits symptoms that would warrant different ratings.); see also Fenderson v. West, 12 Vet. App. 119, 126 (2001).  

A disability may require re-evaluation in accordance with changes in a veteran's condition.  It is thus essential, in determining the level of current impairment, that the disability be considered in the context of the entire recorded history.  38 C.F.R. § 4.1.

In every instance where the schedule does not provide a zero percent evaluation for a diagnostic code, a no percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31.

The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  

In determining the degree of limitation of motion, the provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance. Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.


Left and Right Knee

The service-connected left and right knee osteoarthritis has been rated under 38 C.F.R. § 4.71a, Diagnostic Code 5260-5010.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  38 C.F.R. § 4.27.  

Diagnostic Code 5010 addresses arthritis due to trauma, while DC 5260 addresses limitation of flexion of the knee.  

Under Diagnostic Code 5260, a 10 percent rating applies when flexion is limited to 45 degrees.  A 20 percent rating applies when flexion is limited to 30 degrees.  Id.  The normal range of motion for the knee is from 0 degrees extension to 140 degrees flexion.  38 C.F.R. § 4.71, Plate II.

The Veteran appeals the 10 percent rating assigned for left and right knee osteoarthritis.  The current evaluation contemplates pain on motion or limitation of flexion to 45 degrees.  In order to warrant a higher evaluation, there must be the functional equivalent of flexion restricted to 30 degrees (subject to 38 C.F.R. § 4.7).  

Based on the evidence of record, the Board finds that these claims for increase must be denied.  

While the Veteran complains of having knee pain, stiffness, swelling and locking, the objective evidence to include the findings of VA examinations shows that he retains the functional equivalent of flexion to 115 degrees with evidence of painful motion at 110 degrees for the right knee and the functional equivalent of flexion to 120 degrees with objective evidence of painful motion at 115 degrees on the left.  

Although functional loss/limitation after repetitive testing was shown to be less movement than normal, there was noted to be no additional limitation in the range of motion for either knees following repetitive use.  

These findings provide no basis for assigning a higher rating for either knee disability on the basis of flexion being limited to 30 degrees or less or any limitation of extension.  

In reaching these conclusions, the Board has considered 38 C.F.R. §§ 4.40 , 4.45, 4.59; and DeLuca, supra, 8 Vet. App. 202. Even when considering these factors, the Veteran is not shown to have the functional equivalent of flexion limited to 30 degrees or less.  

The Board has also considered whether a separate compensable evaluation is warranted based on limitation of extension.  38 C.F.R. § 4.71a, Diagnostic Codes 5261.  

It is shown, however, that the Veteran retains full extension.  As such, a separate rating is not warranted for limitation of extension.  

Furthermore, the evidence is devoid of a showing of dislocated semilunar cartilage (DC 5258), symptomatic removal of semilunar cartilage (DC 5259), impairment of the tibia and fibula (DC 5262), and/or genu recurvatum (DC 5253).  As such, these codes are inapplicable.  

With regard to instability (DC 5257), the Veteran was noted to have reported having occasional instability, but no falls were noted during his February 2007 VA examination.  The February 2006 VA examination disclosed normal varus and valgus stability testing for both knees, and the April 2013 VA examination disclosed normal knee stability findings.  

There was also no showing of subluxation and/or dislocation of either knee during the April 2013 VA examination.  

As the record is devoid of a showing of recurrent subluxation or lateral instability, consideration of DC 5257 is also not warranted.



Left Ankle

The Veteran also seeks a rating higher than 10 percent rating for the service-connected left ankle osteoarthritis.  His disability is rated under Diagnostic Code 5271.  DC 5271 assigns a 10 percent evaluation for moderate limitation of motion of the ankle, and a 20 percent evaluation is assigned for marked limitation of motion. 

The Board notes that the terms "moderate" and "marked" in the criteria are not defined in the rating schedule.  Therefore, rather than applying a mechanical formula, VA must evaluate all the evidence to the end that decisions are equitable and just.  38 C.F.R. § 4.6. 

With regard to the criteria found at 38 C.F.R. § 4.71a, Diagnostic Code 5271, normal dorsiflexion of the ankle is from 0 degrees to 20 degrees.  Normal plantar flexion is from 0 degrees to 45 degrees. 38 C.F.R. 4.71, Plate II.

Based on the evidence of record, the Board finds that the claim for increase must be denied.  The VA examinations disclosed left ankle plantar flexion to no worse than 40 degrees with painful motion at 35 degrees.  

The June 2009 VA examination showed left ankle dorsiflexion to 10 degrees without pain and the April 2013 VA examination disclosed left ankle plantar dorsiflexion to 15 degrees with pain.  

To the extent that functional loss/limitations after repetitive testing during the April 2013 revealed less movement than normal, disturbance of locomotion, interference with sitting and standing as well as weight bearing and pain on movement, there was no additional limitation in range of motion of the left ankle following repetitive use testing.  

The Board is mindful of the Veteran's complaints of left ankle pain, instability and swelling, but the evidence of record is devoid of a showing of marked limitation of motion.  

Despite his left ankle pain, the Veteran retains left ankle plantar dorsiflexion to 10 degrees and plantar flexion to 35 degrees.  Even when considering 38 C.F.R. §§ 4.40 , 4.45, 4.59; and DeLuca, supra, 8 Vet. App. 202, the functional equivalent of marked limitation of motion is not shown.  


All Rating Claims 

The Board acknowledges the Veteran's assertions that his disabilities are more severe than evaluated to include his reports of pain, swelling, stiffness and locking.  The Veteran is competent to report his symptoms and has presented credible testimony.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

The Board has also considered the lay statements of record which discussed the Veteran's difficulty walking and the mobility limitations caused by his knee and ankle disabilities.  

The Board finds, however, that neither the lay statements nor the medical evidence demonstrates that the criteria for a next higher evaluations have been met.  The more probative evidence is that prepared by neutral skilled professionals, and such evidence demonstrates that the currently assigned ratings are warranted and no more.  

The Board has considered whether any other diagnostic codes would allow for a higher disability rating but has found none.  Accordingly, the claims are denied.

The Board has considered whether the service-connected disabilities present an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral for consideration of extra-schedular ratings is warranted.  See 38 C.F.R. § 3.321(b) (1); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  

There are no exceptional or unusual factors with regard to the Veteran's disabilities.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluation for that service-connected disability is inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  

Here, the rating criteria reasonably describe the Veteran's disability levels and symptomatology, and provide for consideration of greater disability and symptoms than currently shown by the evidence.  To the extent that the Veteran has complained of symptoms such as knee and ankle pain, these symptoms are specifically contemplated by the rating criteria.  Consequently, referral for extraschedular consideration is not warranted. 


ORDER

Service connection for degenerative disc disease of the lumbar spine, to include as secondary to service-connected disability is denied. 

An increased evaluation greater than 10 percent for the service-connected right knee osteoarthritis is denied. 

An increased evaluation greater than 10 percent for the service-connected left knee osteoarthritis is denied. 

An increased evaluation greater than 10 percent for the service-connected left ankle osteoarthritis with instability is denied.  



REMAND

TDIU Rating

Total disability ratings for compensation based on individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more. 38 C.F.R. §§ 3.340, 3.341, 4.16(a).  

Where these percentage requirements are not met, entitlement to the benefits on an extraschedular basis may be considered when the veteran is unable to secure and follow a substantially gainful occupation by reason of service- connected disabilities.  38 C.F.R. § 4.16(b).

The central inquiry is, "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  

Consideration may be given to the Veteran's education, special training, and previous work experience, but not to his age or to the impairment cause by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; see also Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

The Board observes that a claim for a TDIU rating is, in essence, a claim for an increased rating.  Norris v. West, 12 Vet. App. 413, 420-21 (1999).  A TDIU claim is an alternate way to obtain a total disability rating without recourse to a 100 percent evaluation under the rating schedule.

The Veteran is service connected for PTSD evaluated as 30 percent; diabetes mellitus, evaluated as 20 percent; the residuals of a shell fragment wound of the left calf, evaluated as 10 percent; osteoarthritis of the right knee, evaluated as 10 percent; osteoarthritis of the left knee, evaluated as 10 percent; osteoarthritis of the left ankle, evaluated as 10 percent; a scar of the left calf, evaluated as 10 percent; and superficial neuroma peroneal nerve of the left leg, evaluated as 10 percent.  

The Veteran is shown to be unemployed and to have last worked in 2006.  

When examined by VA in February 2006, the Veteran reported that he was not working due to his knee condition and found it difficult to engage in prolonged driving due to that condition.  

During the September 2006 Social Security disability examination, the Veteran reported that he stopped working as a truck driver due to his inability to sit for long and his inability to lift things or bend over.  

In this regard, the April 2013 VA examiner found that physical employment was limited given the Veteran's bilateral knee and left ankle conditions.  

According to the examiner, the Veteran could not stand or walk for prolonged periods and would be unable to bend repetitively due to the pain and decreased range of motion of both knees and the left ankle.  

Significantly, the examiner opined that the disabilities should not preclude sedentary employment.  

The May 2013 VA examiner found that the service-connected PTSD caused occupational and social impairment due to mild or transient symptoms with decreased work efficiency and ability to perform occupational tasks only during periods of significant stress or symptoms controlled by medication.  

The examiner also opined that the service-connected PTSD should not preclude light duty or sedentary employment as his service connected PTSD did not preclude him from obtaining and maintaining gainful employment.  

Significantly, in a recent statement received in July 2013, the Veteran reported that his service-connected connected PTSD had worsened and was having a direct impact on his ability to work.  

Hence, in order to address these assertions, the Veteran should be afforded a VA examination to evaluate the current severity of the service-connected psychiatric disability.  

In addition, copies of any recent treatment records should be obtained for review.  

Accordingly, this remaining matter is REMANDED for the following action:

1.  The AOJ should take appropriate steps to contact the Veteran in order obtain and associate with the record copies of any outstanding VA and private medical records referable to treatment rendered for the service-connected PTSD since 2013.  

The Veteran should be notified that he may submit medical evidence  and clinical records to support his claim for increase.  

2.  The AOJ then should have the Veteran scheduled for a VA examination in order to ascertain the current severity of the service-connected PTSD.   

The examiner should elicit from the Veteran and record a complete medical history.  Based on his examination, the examiner should provide a full multiaxial assessment and identify detailed manifestation to facilitate a full evaluation of the service-connected PTSD in terms of the applicable rating criteria.  

After reviewing the entire record, the examiner also should provide an opinion as to whether the PTSD in combination with the other service-connected disabilities as likely as not precludes the Veteran from securing and following substantially gainful employment consistent with his educational and employment background.  

3.  After completing all indicated development, the RO should readjudicate the claim remaining on appeal in light of all of the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response.  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals


Department of Veterans Affairs


